UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6399


BRANDON MARQUIS JENNINGS, a/k/a Mustafa Beezy Bey,

                     Plaintiff - Appellant,

              v.

WILLIAM DELAHOYDE; R.T. PEREIRA; MICHAEL G. HOWELL; SUSAN
GAUDIOSO,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-ct-03171-BO)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brandon Marquis Jennings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Marquis Jennings seeks to appeal the district court’s order denying his

motion for reconsideration of the dismissal of a civil conspiracy claim against certain

defendants in his civil action and a subsequent order denying his motion for appointment

of counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

orders Jennings seeks to appeal are neither a final order nor an appealable interlocutory or

collateral order. Finding no basis for appellate jurisdiction, we dismiss the appeal and

deny as moot Jennings’ motion for a stay pending appeal.           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2